                  Case 1:19-cr-00747-JGK Document 8 Filed 11/20/19 Page 1 of'l


                                    KOEHLER & ISAACS                         LLP
                                                   ATTORNEYS AT LAW
                                               61 BROADWAY, 25TH FLOOR                           tmYl JERSEY PWCE
RICHARD J. KOEHLER•                                                                               20 Ferry Street, Suite 1
                                                   NEW YORK, NY 10006                                 Newark, NJ 07105
STEVEN ISAACS*
                                          Tel: (917) 551-1300 Fax: (917) 551-0030                    Tel: (862) 240-1900
                                                    www.koehler-isaacs.com                          Fax: (973) 878-2488
JEANNETTE M. BALDASSARRE•
A. JAMES BELL•                                                                                            OF COUNSEL
LIAM L. CASTRO •
SONYACHAZIN•                                                                                       RAYMOND J. AAB•
RENA C. DAWSON•                                                                                       MARK FONTE•+
CYNTHIA DEVASIA•+•                                                                                HON. DAVID FRIED•
CORY GARCIA•                                                                                     DALLIN M. FUCHS•+
GABRIEL GREENBERG•                                                                                  JESSICA SALLES•
TALIAL. HAYNES•                                                         November 20, 2019        BRIAN SCHWARTZ-+
DA YID KIRSCH•              USDC SONY                                                              BARRY WASHOR•
MERCEDESM.MALDONADO•
FELICIA PINTO•              DOCUMENT
ANDREW ROWE•                                                                                      •Admitted in New York
JULIE S PEARLMAN SCHATZ•+
                            ELECTRONICALLY FiLED                                                 +Admitted in New Jersey
ANN M. SCHNEIDER•+                                                                                 •Manages NJ Practice
STEPHANIE A. SWINTON•
PETER C. TROXLER•
HOWARD G. WIEN•
                            g~;:.f-llED: _lt7~1h.11·-.-~                                       WRITER'S DIRECT DIAL
                                                                                                       (917) 551-1332

                                                                  APPLICATION GRANTED
     ViaECF                                                      .-:·_,,:. _ SO ORDERED
     Hon. John G. Koeltl
                                                               eft;vW~ --
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007-1312
                                               1i,Irf.              John G. Koeltl, U.S.D.J,

                                    Re:       United States v. Nester Fernandez, 19Cr747
      Dear Judge Koeltl:

              I submit this letter to respectfully request an extension of time to comply with the
      conditions of Mr. Fernandez's release ordered by Magistrate Gabriel W. Gorenstein on
      November 6, 2019. To date Mr. Fernandez has relinquished his travel documents and remains
      compliant with other conditions of his release. We seek the additional time to have his co~
      signers gather the required documents, allow counsel to review those documents to ensure
      compliance and to schedule dates for these individuals to be interviewed by the Government. If
      given the additional time, we believe we can satisfy this final condition within two (2) weeks.
      We are therefore seeking to have the date to satisfy the bond extended to Wednesday, December
      4, 2019.

              I of course raised this issue with AUSA Michael Neff and he advised that the
      Government will consent to one (1) week. Ordinarily, I would agree that one week would be
      sufficient, however out of an abundance of caution; I am seeking an additional week because I
      will be out of the District next week and we wish to avoid any potential issues with scheduling of
      the interviews due to the Thanksgiving holiday next week.

              Thank you in advance for any and all consideration of this request. I will await the
      further instructions from the Court.
